Citation Nr: 1201503	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified in support of his claims during a videoconference hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the claims file.  

In January 2011, the Board remanded the case for further development.  The case has now been returned to the Board for further appellate action. 

Subsequent to the May 2011 supplemental statement of the case, the Veteran submitted additional evidence.  While the Veteran did not waive his right to have the evidence initially considered by the originating agency, the evidence is cumulative of evidence already of record.  Specifically, it supports the proposition that private medical records pertaining to earlier post-service treatment of the Veteran are not available.  Therefore, no useful purpose would be served by remanding the case for consideration of this new evidence by the originating agency.






FINDINGS OF FACT

1.  Any hand disability present in service resolved prior to discharge without residuals; no current hand disability is etiologically related to the Veteran's active duty.

2.  No disability of either knee has been present during the pendency of the claim.

3.  The Veteran's current low back disability is etiologically related to his active duty.

4.  The Veteran has chronic headaches, but they developed subsequent to service and are not etiologically related to his active duty. 


CONCLUSIONS OF LAW

1.  Bilateral hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability rating and effective date element of his claims, prior to the initial adjudication of the claims by letters mailed in July 2008 (knees and low back), October 2008 (hands) and March 2009 (headaches).  

In addition, the Veteran's service treatment records and all available, pertinent post-service treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations in response to his claims.  The Veteran also testified at a hearing before the undersigned.

The originating agency also complied with the Board's remand by attempting to obtain the report of the Veteran's discharge examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  While the report of a discharge examination was not obtained, the service department provided a record showing that the Veteran elected not to undergo a medical examination upon discharge from active service.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The Veteran asserts that his bilateral hand disability, bilateral knee disability, low back disability and headaches are all the result of an accident the Veteran was involved in during active duty.  Specifically, the Veteran asserts that he fell from a moving vehicle during his active service, lost consciousness and was hospitalized for severe abrasions.  He contends that the disabilities at issue resulted from this incident.

Service treatment records show that the Veteran sustained a laceration of his left hand in July 1985, which was sutured.  The sutures were removed later that month.

Service treatment records also reveal that the Veteran was involved in an accident for which he was hospitalized for two days in June 1986 for multiple abrasions.  Treatment records dated in July 1986 show treatment for a laceration on the left hand, as well as abrasions on both legs.  A July 1986 physical profile notes that the Veteran was restricted from physical exercise and heavy lifting.  A separate July 1986 record notes that the Veteran was ready to be returned to full duty status post multiple abrasions.  An August 1986 report of medical history notes that the Veteran had been treated for multiple abrasions following an accident and was fully recovered.  At that time, the Veteran denied any history of head injury, loss of consciousness, or frequent or severe headaches.  The report of medical examination in August 1986 reveals that the Veteran's neurologic status, upper and lower extremities, and spine were found to be normal on clinical evaluation.

In November 1988, the Veteran was treated for a viral syndrome with headaches.

Service treatment records are otherwise negative for evidence of any of the disabilities at issue.  As noted above, the Veteran voluntarily elected not to undergo a medical examination upon discharge from service.  

Private treatment records from Carolina Orthopedic Surgery Associates show that the Veteran was seen in December 2003 for a cyst in the palm of the right hand, that he noticed days earlier.  He reported no history of hand trauma.  The assessment was epidermal inclusion cyst vs. Dupuytren's disease.  In August 2004, he presented with a 2 month history of lower back pain radiating down into the left foot.  He denied any specific injury initiating his complaints.  The Veteran also reported having a history of back pain in the past without leg pain.  An MRI of the lumbar spine in August 2004 disclosed no definite nerve impingement.  Mild disc degenerative changes of L5-S1 were noted with mild left neural foramen narrowing of uncertain significance.

Treatment records from Barnett Family Practice dated from December 2003 to June 2008 note treatment for mild lumbar radiculopathy and low back pain.  A December 2003 treatment record notes a cystic lesion on the palmar surface of the right hand that was a probably ganglion cyst.  An August 2004 record shows that the Veteran reported pulling his back a few days before and a history of back strains.  A June 2008 record reflects complaints of off-and-on knee pain, but no diagnosis regarding the knees was provided.

Treatment records from J.A.F., MD, reflect complaints of headaches and pain over the upper back that the Veteran attributed to an accident in which he fell off a truck during his military service.  The physician reviewed service treatment records from 1986 provided by the Veteran.  The doctor noted that the records showed that the Veteran had been treated for multiple abrasions after a fall from a tuck and an X-ray of the c-spine by a civilian radiologist noted a 10 percent compression fracture of the cervical spine.  Review by separate local radiologists and repeated X-rays showed no abnormalities, but did note Schmorls nodes which were not related to trauma.  After a physical examination, the doctor noted that the Veteran had a history of fall from a truck in the military with minimal interval problems.  A more recent history of low back pain and neck and upper back pain with a history of an MRI indicating degenerative changes in the lumbar spine was noted.  Subsequent records show a diagnosis of right cerviothroarcic strain.

The Veteran submitted a letter from one of his employees stating that he had known the Veteran since July 2008 and had witnessed the Veteran's continued use of headache medicine for migraine relief.  He indicated that the Veteran had to leave the office on at least three occasions due to a severe migraine.  

A February 2009 medical statement from Dr. F., notes that the doctor had reviewed the service treatment records provided by the Veteran.  After a physical examination, the doctor opined that the Veteran's service records showed that he fell off a truck and sustained multiple abrasions severe enough to require hospitalization.  The doctor noted subsequent complaints of neck, upper back, low back, and lower extremity complaints with the development of degenerative joint disease.  He stated that in his medical opinion, the Veteran's complaints of neck pain, back pain, and "recurrent new" [sic] pain were at least as likely as not directly related to the Veteran's previous injuries on active duty.

The Veteran was afforded a VA examination of the spine in June 2009.  The Veteran reported that he started noticing back pain in the summer after his discharge in 1990.  After seeking treatment, he was given a diagnosis of degenerative disc disease, but that the records were unavailable.  After physical and X-ray examinations and review of the claims file, the examiner provided diagnoses of lumbar spondylosis and lumbar degenerative disc disease with subjective but not objective evidence of lumbar radiculopathy.  The examiner opined that the current diagnoses were less likely than not secondary to his injuries noted in service.  The examiner stated that he did not find any evidence of a lumbar spine disability in service that was chronic in nature or resulting in a permanent disability.  In addition, he did he find any documentation showing continuity of the complaint after active service.

The Veteran was provided a VA neurologic examination in June 2009.  The examiner noted that the Veteran was seen at sick call after falling from the back of a truck and was hospitalized for abrasions of the knees and wrists overnight.  There was no mention of headaches during his treatment or at any time during active duty.  The Veteran reported that he lost consciousness during his accident.  The Veteran reported that since that accident, he had had headaches.  In the last 10 years, the headaches occurred on at least a weekly basis.  After physical examination, the examiner provided a diagnosis of headaches which were likely a chronic daily headache with transformed migraine most likely due to medication.  The examiner stated that the Veteran did not have documented headaches during his active service and there was no documentation of any head injury.  Thus, there was no reason that the Veteran should have post traumatic headaches, nor were his headaches consistent with post traumatic headaches.  Therefore, the examiner opined that the current headaches were not related to his fall from the truck that was documented in his military records.  

The Veteran was afforded June 2009 VA examination of his knees.  The Veteran again reported falling out of a truck during active service, resulting in lacerations of his knees.  The Veteran currently complained of mild pain in both knees without locking, instability, or swelling.  He also reported flare-ups of severe pain every day in both knees, lasting all day.  X-rays were negative.  After physical examination, the examiner stated that the objective data did not support a diagnosis of any knee disorder.

The Veteran was afforded a VA examination of the hands in June 2009.  The examiner noted that review of the record showed a history of a post-service cyst of the right hand and a laceration in the left hand occurring during active service but with no chronic conditions.  The Veteran reported that he had decreased strength with cystic changes of flexor tendons in the right hand since his active duty accident.  After examination, the examiner provided a diagnosis of bilateral cystic flexor tendon changes.  The examiner opined that the Veteran's bilateral cystic flexor tendon changes were less likely than not related to injuries in service.  There was no documentation of a chronic disability that was sustained in service nor was there any evidence of a permanent disability that was the result of those injuries, or any continuity of complaints.

At his October 2010 hearing before the undersigned, the Veteran testified that his above claimed disorders were the result of a single incident on active duty when he fell from a moving pick-up truck, hit the asphalt and lost consciousness.  The Veteran stated that he was taken by ambulance to the hospital and was treated for a possible compression fracture of the spine, lacerations of the left hand, abrasions of the right hand, and left and right knee wounds.  He further reported that after two weeks of convalescence, he was given a physical profile, and that he still sought treatment for conditions including headaches thereafter.  The Veteran also stated that currently he sought treatment for nerve bundles and loss of strength in his hands, unstable and arthritic knees, as well as degenerative disc disease in the lower back.  Finally, the Veteran stated that he sought treatment for his lower back the year after he was discharged from the military, around the summer of 1990, and continued treatment for 10 years with the same physician.  However, the physician closed his office and his treatment records were unavailable.  

IV.  Analysis

a) The claim for service connection for bilateral hand disability.

Regarding the Veterans' claim for service connection for a bilateral hand disability, the Board notes that the Veteran asserted that he injured his hands during a fall from a truck during military service, and had continuing bilateral hand pain as well as treatment for cysts after his discharge from active duty.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The service treatment records show that the Veteran sustained a laceration of his left hand in July 1985 and multiple abrasions in July 1986.  However, the abrasions were well healed by August 1986, the Veteran denied any pertinent symptoms at that time, and the clinical evaluation at that time revealed that his upper extremities were normal.  There is no further documentation of any hand disorder in service.  At no time during service was he found to have a cyst of either hand.  Moreover, the post-service medical evidence shows that when the Veteran initially sought treatment hand treatment in December 2003, he reported that the cyst of his hand began days earlier and that he had no history of injury.  Therefore, to the extent that the Veteran is contending that his bilateral hand symptoms began in service and continued thereafter, the Board has determined that the Veteran is not credible.  

With respect to whether the Veteran's current bilateral hand disability is etiologically related to his active service, the Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran can state, and the record shows that he had an abrasion to the right hand and a laceration to the left hand during active service, whether his currently diagnosed bilateral cystic flexor tendon changes are related to service or are otherwise etiologically related to service is a medical question that he is not competent to answer.  

In this case, there is no medical opinion specifically linking the Veteran's bilateral hand disability to service.  Moreover, a VA examiner stated that the Veteran's currently diagnosed bilateral cystic flexor tendon changes were not related to his injuries during service as there was no documentation of a chronic disability sustained in service, there was no evidence of continuity of complaints, nor was there any evidence of a permanent disability that was a result of the Veteran's in service injuries.  The Board has found the June 2009 VA examiner's opinion to be highly probative since it is based upon a review of the Veteran's pertinent history and the examination of the Veteran, and is properly supported.  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  

b) The claim for service connection for the bilateral knees.

The Board notes that service treatment records show abrasions of the bilateral knees following the Veteran's accident in which he fell off a truck.  The Veteran stated that he had continued pain in the knees since his accident in service, and post-service treatment records dated in 2008 and 2009 reflect complaints of knee pain.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

However, the Board also notes that review of the available medical records indicate that the first documented complaints of knee pain were noted in an October 2008 private treatment record.  Moreover, a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  

In this case, the Board notes that while the Veteran has asserted that he had bilateral knee pain during service that continued after his discharge from active service, there is no objective medical evidence of any complaints of knee pain until 2008, nearly 18 years after his discharge from active service.  Further, while the Veteran claims that he has arthritic knees, there is no competent evidence of a diagnosis of arthritis of the knees.  

The Board further notes that the Veteran's private physician, in his February 2009 letter, opined that the Veteran's military history of multiple abrasions severe enough to require hospitalization was problematic for subsequent lower extremity complaints with development of degenerative joint disease, the physician did not provide a diagnosis regarding the knees.  Further, while he opined that the Veteran's complaints of knee pain were at least as likely as not related to his active service, pain alone is not subject to service connection absent an underlying disability.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and vacated and remanded in part, sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In fact, the VA examiner, after review of the record and physical examination, stated that the objective data did not support a diagnosis of any knee disorder at that time.  Furthermore, examination showed good range of motion in the knees and X-rays of the knees were negative.  The Board finds the VA opinion to be probative since it was based upon a review of the Veteran's pertinent history, including statements, post-service treatment records, and physical and X-ray examinations.  While the Veteran's private physician attributed the Veteran's knee pain to his active service, he did not provide a clear diagnosis of an underlying bilateral knee disorder.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As explained above, the preponderance of the evidence establishes that no knee disability has been present at any time during the period of this claim.  Accordingly, service connection is not warranted for the Veteran's claimed bilateral knee disability.

c) The claim for service connection for a low back disability.

The Board notes that the Veteran is currently diagnosed with lumbar spondylosis and lumbar degenerative disc disease with subjective evidence of lumbar radiculopathy.  Service treatment records clearly show that the Veteran was involved in an accident where he fell off a truck during active service.  

The opinion provided by his primary care physician directly relates the Veteran's low back disability to the accident in service and was based upon a review of pertinent evidence and examination results.  The physician also provided a rationale that the reported fall resulting in multiple abrasions severe enough to require hospitalization was problematic for subsequent complaints of the low back and lower extremities.  The basis of the opinion is consistent with the Veteran's documented history.  In particular, the Board notes that the Veteran has credibly testified that he sought treatment for his low back within one year after his discharge and that the records of that treatment are no longer available.  In addition, the medical evidence of record documenting treatment beginning in 2004 shows that the Veteran had a history of low back problems prior to the recent onset of radiating pain.  

On the other hand, the opinion against the claim was provided by a nurse practitioner, rather than a physician.  The nurse practioner only provided the rationale that there was no evidence of a lumbar spine disability in service that was chronic or resulting in a permanent disability.  

Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for a lumbar spine disability.

d) The claim for service connection for headaches.

The Board notes that the Veteran asserted that he has had headaches since losing consciousness after falling from a moving truck during active service.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

However, the Veteran's service treatment records do not show that he lost consciousness as a result of injuries sustained in the fall or that he sustained any head trauma as a result of the fall or at any time during service.  Moreover, in August 1986, approximately 2 months following the incident, the Veteran denied any history of head trauma or period of unconsciousness.  In addition, the headaches he experienced in November 1988 were attributed to viral syndrome, rather than head trauma.  Therefore, the Board has not found the Veteran's contention that he sustained head trauma with loss of consciousness during service or that he has had chronic headaches since the fall in service to be credible.  In addition, the lay evidence concerning the Veteran's headaches relates to the presence of headaches many years after the Veteran's discharge from service.

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  There is no medical evidence specifically linking the Veteran's headaches to service.  

As discussed above, a June 2009 VA examiner has provided an opinion against the claim.  The examiner stated that there was no evidence of any head injury following the Veteran's fall in the service treatment records.  Thus, there was no reason that the Veteran should have post-traumatic headaches.  Moreover, the examiner explained that the Veteran's headaches were not consistent with post-traumatic headaches.  Thus, there was no basis to conclude that the Veteran's current headaches are related to his active service.

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  


ORDER

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a low back disability is granted.

Service connection for headaches is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


